                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM LANDMAN                           :      CIVIL ACTION
                                          :
      v.                                  :
                                          :
RSUI INDEMNITY COMPANY                    :      NO. 19-2468

                                      ORDER

      NOW, this 27th day of January, 2020, upon consideration of the Motion for

Judgment on the Pleadings of Defendant RSUI Indemnity Company (Document No. 20),

the response to the motion and the reply, it is ORDERED that the motion is DENIED.




                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
